DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Grabarek on 3/12/2021.

The application has been amended as follows: 
1. (Currently Amended) An apparatus for forming a workpiece, comprising:
a single installation, wherein the single installation includes:
a first magnetic forming device which comprises a first forming tool and a first magnetic tool;

wherein the first magnetic forming device is configured to form the workpiece in a first magnetic forming process;
wherein the second magnetic forming device, subsequent to the first magnetic forming process, is configured to further form the workpiece in a second magnetic forming process;
a first changeover device, wherein the first changeover device changes over the first and the second magnetic tools in the single installation; and
a second changeover device, wherein the second changeover device displaces and/or rotates and/or pivots the first and the second forming tools in the single installation;
wherein the first forming tool is disposed on a first movable tool table and the second forming tool is disposed on a second movable tool table;
wherein the first magnetic forming device and the second magnetic forming device are disposed in the single installation during both of the first magnetic forming process and the second magnetic forming process;
wherein the first magnetic tool and the second magnetic tool are disposed directly mutually adjacent to each other in the single installation during both of the first magnetic forming process and the second magnetic forming process;
and wherein the first forming tool is disposed on the first movable tool table in the installation during both of the first magnetic forming process and the second magnetic forming process and the second forming tool is disposed on the second movable tool table in the installation during both of the first magnetic forming process and the second magnetic forming process.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: None of the references of record teach “wherein the first magnetic tool and the second magnetic too are disposed directly mutually adjacent to each other in the single installation during both of the first magnetic forming process and the second magnetic forming process and wherein the first forming tool is disposed on the first movable tool table in the installation during both of the first magnetic forming process and the second magnetic forming process and the second forming tool is disposed on the second movable tool table in the installation during both of the first magnetic forming process and the second magnetic forming process” in combination with remaining limitations in Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN S YOO whose telephone number is (571)270-7141.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JUN S YOO/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        3/12/2021